FILED

UNITED STATES DISTRICT COURT January 31, 2020
EASTERN DISTRICT OF CALIFORNIA | os cax ys osireier court

EASTERN DISTRICT OF
CALIFORNIA

 

UNITED STATES OF AMERICA, Case No. 2:08-cr-00212-TLN

Plaintiff,

V. ORDER FOR RELEASE OF
PERSON IN CUSTODY

MIGUEL EDWARDO VASQUEZ, JR.

Defendant.

 

 

TO: UNITED STATES MARSHAL:
This is to authorize and direct you to release MIGUEL EDWARDO

VASQUEZ, JR. Case No. 2:08-cr-00212-TLN Charges 18 USC § 3583 from

custody for the following reasons:

 

Release on Personal Recognizance

Bail Posted in the Sum of $

 

Unsecured Appearance Bond $

Appearance Bond with 10% Deposit
Appearance Bond with Surety

Corporate Surety Bail Bond

(Other): Supervised Release conditions as previously

Xx
imposed and as stated on the record in open court.

 

Issued at Sacramento, California on January 31, 2020 at 2:00 PM

— oe LZ j
ot eke Sf
By: we ie ota AN A ee Team se
it
Magistrate Judge Kendall J. Newman

 
